Title: Enclosure: From Jeremiah Wadsworth, [10 December 1791]
From: Wadsworth, Jeremiah
To: Hamilton, Alexander



[December 10, 1791]
Dear Sir

A duty of ten per Cent on our Salted provisions imported into the French Islands would be too much unless we were relieved from other impositions which you will see by the paper herewith are more than ten ⅌ Cent on our Cargoes. When our Vessels arrive in Hispaniola the Captain must find a Bondsman tho his whole Vessel and Cargo is in the Power of the Government; this Bondsman is the Merchant who charges five ⅌ Ct on the Sales and the same on the return Cargo. We are happy if he will let our Captains do the business & not meddle in the Sales or purchase for in bothe we are in most instances sure to suffer, in the first from want of knowledge of the Value of our Horeses in the latter a carelessness of the quality of the goods, and often short weght & Short measure, sometimes delay of payment we are under the necssity of imploying a Captain or Merchant of our own who is paid five per Cent to save us from greater impositions
Our t[r]ade to the French Islands consists of a great Variety of Articles [on] many of which a small duty is charged, for Horses Oxen Sheep & Hogs alive Beans, Peas Hoops Staves, Boards, Scantling &c. What the legal duties are I do not know but We pay about one per Cent and the duty on Melasses outward is about the same.
It would be of consequence to have the Charges of every kind Mentioned in the treaty as their general regulations are not easily known; if it is agreed that we shall pay the same as the French Ships pay they will make us pay all the Charges which are made on their Ships & men for the purpose of establishing funds for their Various Cases, Beureaus &c.
a Brigantine of 130 Tons entered


Port au Prince in 1788




Paid duties on Cargo




duties 1 ⅌ Ct
344  



on 50 Quintal Salted Beef




@ 3 livres
150  









on Melasses exported 1 ⅌
712  





1 206  


Collectors fees. 8 dollars
66  



Expedition
66  



Admiralty & Anchorage
210  



Harbour Master
60  



Gratification Extra
66  



Commandant
49.10



Soldiers
49.10



interpreter
99  





666  


Sales—40 Hor[s]es @ 390 livr
14 600  



Beef Lumber Beans Peas &c
   5 400  





  20.000  


Commission 5 ⅌ C
   1 000  
   1.000  



18 000  
2 866  



   2 866  




15 134  



Commission 5 ⅌ c
    700  




14 434  



Thus a Cargo of 20-000 livres is reduced to 14434 livres without any Commission to our own Merchant or Captn. In many instances the French Merchant takes 10 ⅌ Cent at once out of the Grocce Sales. The Melasses rising in price they latterly put water into it. On an average the Melasses falls short on Gauge 5 ⅌ Ct. Our trade has so increased to the French Islands that American produce gradually falls & that of the Islands has rapidly increased. We do not now get more Gallons of Melasses or pounds sugar &c for £1000 than we used to get in 1786. 7. & 8 for £750. I do not mean since the insurrection, but before.
The Practise of Extorting a Commission under Pretence of Being Bondsman is confined to Hispaniola. The Windward Islands do not practice so but all the Other impositions are nearly the Same. Many Vessels of the Burthen of 130 Tons Carry lumber only which does not amount to the Sum Stated above. The Charges are the Same except the duties thus of a Cargo of Lumber in such a Vessel sells for 10.000 livr.



Port Charges would be
  666



leaving
9 334
livres


from which a Commisn of 5 ⅌ C on the
  500


groce Sales
8 834


from which 5 ⅌ C more as Commn.
  434



8 400


which is 16 ⅌ Ct in port Charges & Commissn. without any duties which is at least one ⅌ Ct.
